DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 07/13/2022 is acknowledged.
 Drawings
The drawings are objected to because Fig. 8A mentioned in paragraph [0090] is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Fig. 8A is missing from the brief description of drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2010/0195937 to Fraser et al. (hereafter Fraser ‘937).
Regarding claim 1, Fraser ‘937 discloses thermoplastic bag, comprising: first and second sidewalls (302, 304) of a thermoplastic film material; a first side seal (along first side edge 310) securing respective first side edges of the first and second sidewalls together; a second side seal (along second side edge 304) securing respective second side edges of the first and second sidewalls together; a bottom edge (along closed bottom 314) extending from the first side edges to the second sided edges; and a pattern of deformations (371) formed in the first and second sidewalls, the pattern of deformations extending a length between the first and second side edges less than a width of the thermoplastic bag (Fig. 8). (302, 304)
 Regarding claim 2, Fraser ‘937 discloses first portions of the first and second sidewalls (302, 304) extending from the first side edges (310) toward the second side edges (312) are devoid of patterns of deformations, wherein the first side seal is positioned within the first portions of the first and second sidewalls (Fig.8); and second portions of the first and second sidewalls (302, 304) extending from the second side edges (312) toward the first side edges (310) are devoid of patterns of deformations, wherein the second side seal is positioned within the second portions of the first and second sidewalls (Fig. 8).
Regarding claim 3, Fraser ‘937 discloses the pattern of deformations (371) is positioned in a bottom portion of the thermoplastic bag, wherein lowermost strainable/stretchable networks of the pattern of deformations (371) decreases in width as the networks near the bottom edge (Fig. 8), which meets the recitation “the pattern of deformations is positioned in a bottom portion of the thermoplastic bag and decreases in width as the pattern of deformations nears the bottom edge.”
Regarding claim 4, Fraser ‘937 discloses the pattern of deformations (371) include horizontal ribs which allow that portion of the bag to stretch in the vertical direction (paragraph [0084]).  Moreover, the first and second side portions of the first and second sidewalls are devoid of the lowermost strainable/stretchable networks of the pattern of deformations (371) in Fraser ‘937 (Fig. 8).  Therefore, Fraser ‘937, as discussed, meets the structure implied by the recitation “wherein the pattern of deformations is sized and configured so when the thermoplastic bag is strained, the bottom portion of the thermoplastic expands and extends below bottom ends of the first and second side seals.”
Regarding claim 6, Fraser ‘937 discloses a second pattern of deformations (370) formed in the first and second sidewalls.
Regarding claim 7, Fraser ‘937 discloses the pattern of deformations (371) and the second pattern of deformations (370) comprise differing stretch characteristics (paragraph [0084]).
Regarding claim 8, Fraser ‘937 discloses the pattern of deformations (371) is positioned in a first, lower side half of the thermoplastic bag; and the second pattern of deformations (370) is positioned in a second, upper side half of the thermoplastic bag (Fig. 8).
Regarding claim 10, the strainable/stretchable networks of the pattern of deformations (371) and the strainable/stretchable networks of the pattern of deformations (371) are surrounded by planar regions corresponding to the first and second sidewalls (Fig. 8), which meets the structure implied by the recitation “wherein the pattern of deformations and the second pattern of deformations are sized and configured to direct liquids added to the thermoplastic bag into a center of the thermoplastic bag.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2010/0195937 to Fraser et al. (hereafter Fraser ‘937) and Patent Application Publication No. 2010/0187135 to Broering et al. (hereafter Broering ‘135).
Regarding claim 5, Fraser ‘937 discloses the claimed invention, except for a liquid absorbing component positioned within the bottom portion of the thermoplastic bag.  Broering ‘135 teaches that it is known in the art to provide a liquid absorbing component positioned within a bottom portion of an analogous thermoplastic bag (Fig. 1; paragraph [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position a liquid absorbing component within the bottom portion of the thermoplastic bag in Fraser ‘937, as in Broering ‘135, in order to absorb and retain liquids and juices that often are contained in or the by-product of inserted garbage.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2010/0195937 to Fraser et al. (hereafter Fraser ‘937) and Patent Application Publication No. 2018/0194099 to Wilcoxen et al. (hereafter Wilcoxen ‘099).
Regarding claim 11, Fraser ‘937 discloses the claimed invention, especially the first and second sidewalls comprising multiple layers (paragraph [0065]).  However, Fraser ‘937 does not discloses the multiple layers being discontinuously bonded together.  Wilcoxen ‘099 teaches that it is known in the art to discontinuously bond together multiple layers of first and second walls in an analogous thermoplastic bag (paragraph [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to discontinuously bond together the multiple layers in the first and second sidewalls of the Fraser ‘937 bag, as in Wilcoxen ‘099, in order to enhance the strength of the bag.
Regarding claim 12, Fraser ‘937 and Wilcoxen ‘099 disclose the claimed invention, as discussed above, except for an outer layer of the first and second sidewalls having a first color; an inner layer of the first and second sidewalls having a second color created by a pigment, the first color differing from the second color; and wherein portions of the outer layer in intimate contact with the inner layer comprise the second color.  Wilcoxen ‘099 teaches a first pigmented thermoplastic bag comprising first and second opposing sidewalls joined together along a first side edge, an opposite second side edge, and a closed bottom edge, the first pigmented thermoplastic bag having a first color created by a first pigment; a second pigmented thermoplastic bag positioned adjacent to the first pigmented thermoplastic bag, the second pigmented thermoplastic bag comprising third and fourth opposing sidewalls joined together along a first side edge, an opposite second side edge, and a closed bottom edge, the second pigmented thermoplastic bag having a second color created by a second pigment; a plurality of non-continuous bonds securing the first pigmented thermoplastic bag to the second pigmented thermoplastic bag; and wherein the multi-layered bag, when viewed from a side comprising the first pigmented thermoplastic bag comprises: areas having a third color differing from the first color and the second color; and one or more visually-distinct areas having the second color of the second pigmented thermoplastic layer or a fourth color (claim 9).  Wilcoxen ‘099 further teaches wherein the one or more visually-distinct areas comprise: a first heat seal securing the first side edge of the first transparent thermoplastic bag to the first side edge of the second pigmented thermoplastic bag; and a second heat seal securing the second side edge of the first transparent thermoplastic bag to the second side edge of the second pigmented thermoplastic bag (claim 10).  Therefore, Wilcoxen ‘099, as discussed above, meets the recitation “an outer layer of the first and second sidewalls has a first color; an inner layer of the first and second sidewalls has a second color created by a pigment, the first color differing from the second color; and wherein portions of the outer layer in intimate contact with the inner layer comprise the second color.”  It would have been obvious to a person having ordinary skill in the art to make the outer layer of the first and second sidewalls with a first color; the inner layer of the first and second sidewalls with a second color created by a pigment, the first color differing from the second color; and wherein portions of the outer layer in intimate contact with the inner layer comprise the second color in the modified Fraser ‘937 bag, as in Wilcoxen ‘099, in order to provide the bag with a unique and pleasing visual effect in the regions of the strainable/stretchable networks of the pattern of deformations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734